In the instant case, the amendment filed on 07/26/2021 does not place the claims either in condition for allowance nor does it simplify issues for purposes of appeal. 	Applicant’s request for consideration under the After Final Pilot Program 2.0 has been entered and is complaint.  The Examiner has reviewed the response under 37 CFR 1.116 and determined that additional search and/or consideration (i) is necessitated by the amendment and (ii) could NOT be completed within the time allotted under AFCP 2.0, therefore the Examiner will process the submission consistent with current practice concerning responses after final rejection under 37 CFR 1.116, e.g., by mailing an advisory action.  The proposed amendments will thus not be entered.
	An Examiner initiated interview was conducted on 08/19/2021 with Applicant’s counsel who was informed that the updated search was completed within the two hour time frame and more than 500 references came up.  A portion of them were reviewed  and those that appeared relevant thus far have been cited on the PTO-892 for review.  It was also mentioned that thickness of any layer is an optimizable property. 
	As Applicant's arguments are based upon unentered amendments, the previously set forth rejections of Rosenfeld and Carlozzi et al is maintained. 
	Prior art that came up while searching is listed on the PTO-892.  Applicant is advised to review them.  
/Arti Singh-Pandey/Primary Examiner, Art Unit 1796